Citation Nr: 1010433	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  03-22 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for hemorrhoids, 
currently evaluated as 10 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

The appellant served on active duty in the United States Army 
from March 1979 to December 1980.  Apparently the appellant 
subsequently was a member of both the United States Army 
Reserve and the New Mexico National Guard; verification of 
his periods of active duty for training (ADT) and inactive 
duty training (IADT) are not of record.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision issued by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO) that denied a compensable evaluation for the appellant's 
hemorrhoid disability.  The appellant is also appealing that 
portion of the September 2008 rating decision that denied his 
claim for TDIU.

During the pendency of this appeal, the RO increased the 
appellant's disability evaluation for the hemorrhoid 
disability from zero to 10 percent, effective from June 25, 
2001 (the date of the claim).  However, it is presumed that 
he is seeking the maximum benefit allowed by law and 
regulation, and "it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Therefore, the hemorrhoid disability rating issue is as set 
forth on the first page of the present decision.

In January 2010, a videoconference hearing was held between 
the above RO and the Board in Washington, DC, before the 
undersigned Veterans Law Judge.  A transcript of that hearing 
has been associated with the claims file.

The issue of entitlement to service connection for a 
psychiatric disorder diagnosed as depression due to, or 
aggravated by, service-connected disability has been raised 
by the record, but has not been adjudicated by the RO.  
Therefore, the Board does not have jurisdiction over that 
issue; it is referred to the RO for appropriate action.

The issue of entitlement to a TDIU is herein REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will provide notice when further action is required 
by the Veteran.


FINDING OF FACT

The Veteran's hemorrhoids have not resulted in the 
development of anemia or fissures at any point during the 
course of this claim and appeal.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent have 
not been met for the appellant's hemorrhoid disability.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 
4.114, Diagnostic Code 7336 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) (2009).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO, as held by the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In addition, the decision of the U.S. 
Court of Appeals for Veterans Claims (Court), in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date.  

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009). 

In this case, the RO sent the appellant pre-adjudication 
notice in accord with Pelegrini, supra, 18 Vet. App. at 120, 
by a November 2001 letter, which is clearly prior to the July 
2002 rating decision that is the subject of this appeal.  He 
was also sent additional notification in October 2007, and 
January 2008, followed by readjudication of his claim via 
Supplemental Statements of the Case (SSOCs) with the most 
recent one dated in July 2009.  This development "cures" 
the timing problem associated with inadequate notice or the 
lack of notice prior to the initial adjudication.  Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006), citing the Federal 
Circuit in Mayfield, supra, 444 F.3d at 1333-34.  

Taken together, the aforementioned VCAA letters informed the 
Veteran of what was necessary to substantiate his hemorrhoid 
increased rating claim, what information and evidence he must 
submit, what information and evidence will be obtained by VA, 
and the need for the Veteran to advise VA of any evidence 
that was relevant to the case.  As a result, this 
correspondence fully complied with the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as well as 
the Court"s holding in Quartuccio, supra.  Moreover, the 
2007 and 2008 letters included the information regarding 
disability rating(s) and effective date(s) mandated by the 
holding in Dingess, supra.  In addition, a May 2008 letter 
provided the Veteran with the schedular criteria for 
evaluating his service-connected hemorrhoid disability.

The United States Supreme Court has held that an error in 
VCAA notice should not be presumed prejudicial, and that the 
burden of showing harmful error rests with the party raising 
the issue, to be determined on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, 
the appellant has not demonstrated any prejudicial or harmful 
error in VCAA notice. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, the 
appellant's VA outpatient medical treatment records have also 
been associated with the claims file.  Private treatment 
records have also been obtained and associated with the 
claims file.  He was afforded VA medical examinations in 
April 2002, October 2003, July 2007, October 2007, and June 
2009.  A medical opinion is adequate when it is based upon 
consideration of the appellant's prior medical history and 
examinations and also describes the disability in sufficient 
detail so that the Board's "evaluation of the claimed 
disability will be a fully informed one."  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991)).  Each one of the 
above examinations was conducted by a medical professional, 
and the associated reports reflect review of the appellant's 
prior medical history and records.  The examinations included 
reports of the symptoms for the hemorrhoid disability and 
demonstrated objective evaluations.  The examiners were able 
to assess and record the condition of the appellant's 
hemorrhoids.  Rectal examinations and stool guaiac tests were 
accomplished.

The Board finds that the examination reports are sufficiently 
detailed with recorded history, impact on employment and 
daily life, and clinical findings.  In addition, it is not 
shown that the examinations were in any way incorrectly 
prepared or that the VA examiners failed to address the 
clinical significance of the Veteran's hemorrhoids.  Further, 
the VA examination reports addressed the applicable rating 
criteria.  As a result, the Board finds that additional 
development by way of another examination would be redundant 
and unnecessary.  See 38 C.F.R. § 3.326 and 38 C.F.R. 
§ 3.327; Green v. Derwinski, 1 Vet. App. 121 (1991).  
Therefore, the Board concludes that the appellant was 
afforded adequate examinations of his hemorrhoids.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Furthermore, the appellant was informed about the kind of 
evidence that was required and the kinds of assistance that 
VA would provide and he was supplied with the text of 
38 C.F.R. § 3.159.  The appellant did not provide any 
information to VA concerning available relevant treatment 
records that he wanted the RO to obtain for him that were not 
obtained.  He had previously been given more than one year in 
which to submit evidence after the RO gave him notification 
of his rights under the pertinent statute and regulations.  

The appellant was provided with notice as to the medical 
evidence needed for increased evaluations for hemorrhoids, as 
well as the assistance VA would provide.  It appears that all 
obtainable evidence identified by the Veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
Therefore, there is no duty to assist that was unmet, and the 
Board finds no prejudice to the Veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, supra.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  No useful purpose would be served in 
remanding this matter for yet more development; it would only 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefits flowing to the Veteran.  The 
Court has held that such remands are to be avoided.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

II.  Claim for Increased Rating

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Disability evaluations are determined by the application of 
a schedule of ratings which is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  

In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
appellant, as well as the entire history of the appellant's 
disability in reaching its decision, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  Evidence of the present levels of 
disability is found in the reports of VA and private 
outpatient treatment dated between 2000 and 2009; in the 
reports of the VA examinations conducted in April 2002, 
October 2003, July 2004, August 2005, March 2007, July 2007, 
October 2007, and June 2009; in the hearing testimony 
provided by the appellant in January 2010; and in various 
written statements submitted by the appellant and his 
representative.

In determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

The appellant contends that the severity of his hemorrhoid 
disability is not reflected in the currently assigned 
evaluation of 10 percent.  He testified at his January 2010 
videoconference hearing that his hemorrhoids caused him to 
experience swelling, pain, bleeding, an inability to sit for 
long periods and an inability to walk for long distances on a 
daily basis.  He reported problems with incontinence with the 
resultant need to use diapers.  He said that he had bleeding 
from fissures associated with his hemorrhoids; he indicated a 
hospitalization in 2007 for bleeding.  The appellant also 
testified that he used suppositories, cream and pain 
medication as part of his treatment for the hemorrhoid 
disability.  He said that he did not recall being informed 
about having anemia.

Review of the medical evidence of record reveals that the 
appellant has been treated by both private and VA health care 
providers.  A private physician note, dated in August 2001, 
indicates that the appellant had reported a little bit of 
rectal itching and bleeding.  Guaiac testing was negative.  A 
November 2001 note stated that the appellant had been 
followed for irritable bowel syndrome (IBS).  His stools were 
guaiac negative.  The clinical impression was IBS.  

The appellant underwent a VA medical examination in April 
2002; the examiner reviewed the claims file and noted that 
the appellant had undergone a hemorrhoidectomy in 1987.  The 
appellant reported that the hemorrhoids had reoccurred and 
that he experienced fecal incontinence at least three times 
per month.  An October 1999 colonoscopy had revealed internal 
and external hemorrhoids.  The appellant said that he 
continued to experience problems with his hemorrhoids at 
least once a week and that the flare-up would usually last 
two days and involved rectal pain, bulging of the 
hemorrhoids, rectal bleeding and itching of the rectal area.  
A March 2002 colonoscopy had again revealed the presence of 
external and internal hemorrhoids; these were treated with 
rectal suppositories and rectal ointments.  On physical 
examination, very slight fecal leakage was present.  The 
sphincter muscle tone was somewhat diminished on palpation.  
The examiner stated that there was no evidence of anemia.  No 
anal fissures were present.  There was no evidence of 
bleeding.

Review of the appellant's VA treatment records reveals that 
he underwent a colonoscopy in June 2002.  The presence of 
some mixed hemorrhoids was noted.  

The appellant underwent a VA general medical examination in 
October 2003; the examiner reviewed the claims file.  The 
appellant was noted to have chronic pruritus in the anal 
region.  He said that he had blood with every bowel movement.  
The appellant did not have any evidence of anemia.  On rectal 
examination, the appellant exhibited volitional control.  
Three grade I to grade II external hemorrhoids were present.  
These were non-thrombosed and they were not actively 
bleeding.  

Laboratory analysis of the appellant's blood was accomplished 
on several occasions at the Sierra Medical Center between 
November 2001 and March 2005.  All values for the appellant's 
hemoglobin levels and hematocrit values were within the 
reference ranges.  The same was true of the laboratory 
testing accomplished at a VA facility in October 2004; fecal 
occult blood testing at that time was negative.

The appellant underwent another VA medical examination in 
July 2004; the examiner noted that the appellant had evidence 
of IBS with frequent diarrhetic episodes that caused 
involuntary bowel movements and fecal leakage.  The appellant 
reported the use of rectal pads when he experienced flare-ups 
of his IBS.  The examiner attributed the episodes of diarrhea 
to the IBS and stated that the appellant's fecal leakage, 
rectal incontinence and involuntary bowel movements were not 
due to his hemorrhoids.  The appellant reported experiencing 
occasional rectal bleeding, as well as some rectal itching.  
On rectal examination, the appellant had good rectal tone.  
Three external hemorrhoids were present; these were not 
inflamed or red.  Guaiac testing was negative for the 
presence of blood in the stool.  The examiner did not palpate 
any internal hemorrhoids.  The examiner rendered a diagnosis 
of external hemorrhoids, postoperative, with no sign of fecal 
leakage or fecal incontinence found; the examiner again 
stated that those problems were from the appellant's IBS.  
The examiner also stated that the physical examination did 
not show any worsening or any severe hemorrhoids and that the 
appellant had good rectal tone.

The appellant again underwent VA medical examination in 
August 2005; the examiner reviewed the claims file and 
medical records.  The appellant reported IBS since 1981.  He 
reported a loss of bowel control and the use of rectal pads.  
On physical examination, there was no evidence of fecal 
soiling.  The appellant had good rectal tone and an intact 
cremasteric reflex.  Stool guaiac testing was negative.  

Records from the Las Palmas Medical Center reveal that the 
appellant spent three days in that facility in September 
2006.  The discharge summary indicates that the final 
diagnoses included gastrointestinal bleeding secondary to 
hemorrhoids.  A total colonoscopy revealed the presence of 
moderate to large internal hemorrhoids.  While the appellant 
had reported a large amount of rectal bleeding during the 
week prior to his admission, his hemoglobin and hematocrit 
test results were both within the reference values on the 
date of admission and on the day before discharge.

The appellant underwent a VA medical (rectal) examination in 
July 2007; the examiner reviewed the claims file.  The 
appellant reported having fecal incontinence three to four 
times per week.  He reported experiencing pain, burning and 
itching in his rectal area from his hemorrhoids, as well as 
occasional bleeding.  On physical examination, the appellant 
was well developed and well nourished.  Rectal examination 
revealed no fecal leakage.  His rectal sphincter tone was 
good.  There were no fissures; there was no bleeding.  
External hemorrhoids were present; these were not inflamed or 
thrombosed.  Guaiac testing of the appellant's stool was 
negative.

At another VA general medical examination in October 2007, 
the examiner reviewed the appellant's claims file and medical 
records.  The appellant reported having recurring loose bowel 
movements, sometimes with bleeding and sometimes without 
bleeding.  He reported constipation and fecal incontinence.  
Treatment was with rectal suppositories and creams.  His 
symptoms included pain, burning and itching.  On rectal 
examination, there were no fissures or ulcerations.  There 
was no fecal leakage.  There was no bleeding.  Anal sphincter 
tone was normal.  External hemorrhoids were present; these 
were not inflamed or thrombosed.  Stool guaiac testing was 
negative.  

The appellant most recently underwent a VA medical 
examination in June 2009; the examiner reviewed the 
appellant's claims file and medical records.  The appellant 
reported that his daily activities were affected by fecal 
incontinence that occurred three to four times per week.  He 
said that he sometimes had streaks of blood in his stools.  
His symptoms included pain, itching and discomfort.  On 
rectal examination, the appellant had redundant skin in the 
anal area.  There was no fecal leakage.  There were no 
ulcerations or fissures.  The sphincter tone was normal.  
Stool guaiac testing was negative.

Under Diagnostic Code (DC) 7336, a 10 percent rating is 
warranted if the hemorrhoids are large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences.  A 20 percent rating is warranted if 
there is persistent bleeding with secondary anemia or 
fissures.  38 C.F.R. § 4.114.

After review of the record, the Board finds that a higher 
rating is not warranted for the appellant's hemorrhoids at 
any time during the appellate period.  Although the evidence 
reflects the appellant's competent history of persistent 
bleeding, the evidence does not suggest the existence of 
either fissures or anemia, as required for a 20 percent 
rating.  Thus, a higher rating is not warranted under DC 
7336.  

The Board has also considered whether a higher or separate 
rating is merited.  The Board finds that no other diagnostic 
criteria are applicable in this case, however, because the 
evidence does not indicate that the appellant's hemorrhoids 
have resulted in any symptoms which are not considered in the 
present evaluation.  In particular, while he contends that 
his fecal incontinence is due to his hemorrhoids, this 
condition has been medically attributed to his diagnosed IBS, 
and service connection has been denied for IBS.  No fissures 
have been identified or noted in any medical examination of 
record, and there is no clinical evidence of any anemia.  
Thus, the Board finds that the appellant's claim for a higher 
rating must be denied. 

Notwithstanding the above discussion, an increased evaluation 
for the claimed hemorrhoid disability could be granted if it 
were demonstrated that the hemorrhoids presented such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1).  Given the appellant's complaints 
associated with employment, the Board has considered whether 
this case should be referred to the Director of the VA 
Compensation and Pension Service for extraschedular 
consideration under 38 C.F.R. § 3.321(b)(1).  See Barringer 
v. Peake, 22 Vet. App. 242 (2008).  

However, the record reflects that the appellant has required 
hospitalization for his service-connected hemorrhoids on only 
one occasion since 2001, and that was only for three days.  
In addition, the manifestations of the hemorrhoids are not in 
excess of those contemplated by the current respectively 
assigned rating.  Furthermore, although the appellant 
experiences occupational impairment, there is no indication 
in the record that the average industrial impairment from the 
hemorrhoids would be in excess of that contemplated by the 
currently assigned rating.  The Court has held that, "if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The Board finds no evidence that the hemorrhoids disability 
on appeal presents such an unusual or exceptional disability 
picture as to require an extraschedular evaluation pursuant 
to the provisions of 38 C.F.R. § 3.321(b).  As discussed 
above, a higher rating is available for hemorrhoids, but the 
required manifestations have not been shown in this case.  
The appellant has not offered any objective evidence of any 
symptoms due to the hemorrhoids that would render impractical 
the application of the regular schedular standards.  
Consequently, the Board concludes that referral of this case 
for consideration of an extraschedular rating is not 
warranted in this case.  See Floyd v. Brown, 8 Vet. App. 88, 
96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996) 
(when evaluating an increased rating claim, it is well 
established that the Board may affirm an RO's conclusion that 
a claim does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
may reach such a conclusion on its own). 

In this case, the various symptoms described by the appellant 
fit squarely within the criteria found in the relevant 
diagnostic code for hemorrhoids.  In short, the rating 
criteria contemplate not only his symptoms but the severity 
of the disability.  For these reasons, referral for 
extraschedular consideration is not warranted for the 
hemorrhoid disability.

The Board acknowledges that the appellant, in advancing this 
appeal, believes that his hemorrhoids disability has been 
more severe than the assigned disability rating reflects.  
Medical evidence is generally required to probatively address 
questions requiring medical expertise; lay assertions do not 
constitute competent medical evidence for these purposes.  
Espiritu v. Derwinski, supra.  However, lay assertions may 
serve to support a claim by supporting the occurrence of lay-
observable events or the presence of symptoms of disability 
subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§ 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent 
to support presence of disability even where not corroborated 
by contemporaneous medical evidence). 

The Board has carefully considered the appellant's 
contentions and arguments.  In this case, however, the 
competent medical evidence offering detailed descriptions of 
his anus and rectum, and specialized determinations pertinent 
to the rating criteria are the most probative evidence with 
regard to evaluating the pertinent symptoms for the 
hemorrhoid disability on appeal.  The lay statements have 
been considered together with the probative medical evidence 
clinically evaluating the severity of the hemorrhoid 
disability-related symptoms.  The preponderance of the most 
probative evidence does not support assignment of any higher 
rating than the currently assigned 10 percent evaluation.

Finally, based upon the guidance of the Court in Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Board has considered 
whether any staged rating is appropriate for the claimed 
disability.  As reflected in the decision above, the Board 
did not find variation in the appellant's symptomatology or 
clinical findings for the hemorrhoid disability that would 
warrant the assignment of any staged rating as the Court has 
indicated can be done in this type of case.  Based upon the 
record, the Board finds that at no time during the 
claim/appellate period has the hemorrhoid disability on 
appeal been more disabling than as currently rated at 10 
percent.

The preponderance of the evidence is against the increased 
rating claim, and there is no reasonable doubt to be resolved 
in favor of the Veteran in relation to his claim.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to an evaluation in excess of 10 percent for the 
service-connected hemorrhoid disability is denied.


REMAND

A determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred; this case is remanded to the 
AMC/RO for action as described below.

During his November 2007 VA mental disorders examination, the 
appellant stated that he was currently in receipt of Social 
Security Administration (SSA) disability benefits; he also 
indicated that these SSA benefits had been granted due to his 
service-connected back problems.  While the SSA records 
associated with the 1996 SSA ruling on disability benefits 
for the appellant are of record (benefits granted from 
December 1994 through May 1996 only), none of the records 
associated with the current grant of SSA benefits has been 
added to the claims file.  Therefore, complete copies of the 
medical records upon which the SSA disability award was 
based, as well as any Administrative Law Judge decision and 
the associated List of Exhibits, should be obtained.  On 
remand, all of these records should be obtained and 
associated with the claims file.  See Murincsak v. Derwinski, 
2 Vet. App. 363 (1992).

VA is therefore on notice of records that may be probative to 
the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
In addition, records generated by federal facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  The AMC/RO should, with the assistance of the 
appellant as needed, obtain the pertinent SSA records and 
associate them with the claims file.  In addition, all of the 
relevant VA treatment records not already of record should be 
obtained and associated with the claims file.

The duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  The Court has stated that the Board's task is to 
make findings based on evidence of record - not to supply 
missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  
Thus, where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
appellant to develop the facts pertinent to the claims on 
appeal.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO should review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A and implementing 
regulations found at 38 C.F.R. § 3.159 is 
completed.  In particular, the AMC/RO should 
notify the appellant of the information and 
evidence needed to substantiate his TDIU 
claim, and inform him what portion of such 
evidence he should obtain and what the 
Secretary will attempt to obtain on his 
behalf.

2.  The AMC/RO should contact the Social 
Security Administration to obtain official 
documentation of any pertinent application 
for benefits filed by the appellant after 
October 1996, including the List of Exhibits 
associated with any SSA Administrative Law 
Judge decision issued after that date, as 
well as copies of all of the medical records 
upon which any such decision concerning the 
appellant's initial and continuing 
entitlement to benefits was based.  All of 
these records are to be associated with the 
claims file.

3.  The AMC/RO should contact the appellant 
to obtain the names and addresses of all VA 
medical care providers and treatment centers 
where he has been treated for any service-
connected disability since service.  The 
AMC/RO should obtain any such records that 
have not been previously secured.  

4.  The AMC/RO should contact the appellant 
to obtain the names and addresses of any 
other post-service medical care providers, 
private or government, who have treated him 
for his service-connected pathology since 
2004.  The AMC/RO should obtain any such 
records that have not been previously 
secured.

5.  To the extent there is an attempt to 
obtain any of these records that is 
unsuccessful, the claims file should 
contain documentation of the attempts 
made.  The appellant and his 
representative should also be informed of 
the negative results and be given 
opportunity to secure the records.

6.  After all appropriate development above 
has been accomplished, the AMC/RO should 
again review the record, including any newly 
acquired evidence, and re-adjudicate the 
TDIU claim on appeal.  The readjudication 
should reflect consideration of all the 
evidence of record and be accomplished with 
application of all appropriate legal 
theories, to include consideration of a 
referral of the total rating claim to the 
Director of the VA Compensation and Pension 
Service (C&P) for extra-schedular 
consideration.  Such consideration should 
address both 38 C.F.R. § 4.16(a) and 
38 C.F.R. § 3.321(b).  The appellant's 
service-connected disabilities, as well as 
his employment history, educational and 
vocational attainment, and all other factors 
having a bearing on his employability (or 
lack thereof) should be considered.  If the 
AMC/RO finds that an additional VA 
examination is necessary in order to decide 
the claim, such examination should be 
scheduled and conducted.

7.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
Supplemental Statement of the Case.  The 
SSOC must contain notice of all relevant 
actions taken on the claim to include a 
summary of the evidence and applicable 
statutes and regulations considered 
pertinent to the issue on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the Veteran's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


